             Case 6:19-cv-00667 Document 1 Filed 11/18/19 Page 1 of 7



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS



OPTIC153 LLC,

                      Plaintiff,                       Civil Action No. 6:19-cv-667

               v.
                                                       JURY TRIAL DEMANDED
THORLABS, INC.

                      Defendant.



                      COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff OPTIC153 LLC (“Plaintiff” or “OPTIC153”), for its Complaint against

Defendant Thorlabs, Inc. (“Defendant”), alleges the following:

                                   NATURE OF THE ACTION

       1.      This is an action for patent infringement arising under the Patent Laws of the

United States, 35 U.S.C. § 1 et seq., with respect to certain claims of U.S Patent No. 6,587,261

(“the ’261 patent” or “the Asserted Patent Claims”).

                                         THE PARTIES

       2.      Plaintiff is a limited liability companies organized under the laws of the State of

Delaware and has a place of business at 356 Greenwood Court, Villanova, PA, 19085.

       3.      Upon information and belief, Defendant is a corporation organized and existing

under the laws of the State of New Jersey, is registered to do business in Texas, and has a regular

and established place of business in Austin, Texas. Upon information and belief, Defendant may

be served in Texas through its registered agent, CSC-Lawyers Incorporating Service Company,

                                                                                        Page 1 of 7
             Case 6:19-cv-00667 Document 1 Filed 11/18/19 Page 2 of 7



21 E. 7th Street, Suite 620, Austin, Texas 78701. Upon information and belief, Defendant

imports, sells and offers to sell products and services throughout the United States, including in

this judicial district, and introduces products and services into the stream of commerce that

incorporate infringing technology knowing that they would be sold in this judicial district and

elsewhere in the United States.

                                  JURISDICTION AND VENUE

       4.      This is an action for patent infringement arising under the Patent Laws of the

United States, Title 35 of the United States Code.

       5.      This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).

       6.      Venue is proper in this judicial district under 28 U.S.C. § 1400(b).

       7.      On information and belief, Defendant is subject to this Court’s general and

specific personal jurisdiction because Defendant has sufficient minimum contacts within the

State of Texas and this District, pursuant to due process and/or the Texas Long Arm Statute

because Defendant purposefully availed itself of the privileges of conducting business in the

State of Texas and in this District, because Defendant regularly conducts and solicits business

within the State of Texas and within this District, and because Plaintiff's causes of action arise

directly from Defendant's business contacts and other activities in the State of Texas and this

District. Moreover, Defendant operates a facility at 4120 Freidrich Ln. Austin, Texas 78744-

1025, and has registered to do business in the State of Texas.




                                                                                         Page 2 of 7
             Case 6:19-cv-00667 Document 1 Filed 11/18/19 Page 3 of 7



                                         BACKGROUND

       The Invention

       8.      The inventions embodied by the Asserted Patent Claims address a need existing in

the field of optical transmission systems at the time of the invention by offering improved optical

amplifiers and associated systems. The improved optical transmission systems include at least

one optical amplifier configured to provide optical amplification of one or more information

carrying optical signal wavelengths. The performance of the at least one optical amplifier is

based on an in-line characterization of the at least one optical amplifier and the transmission

fiber. The in situ, or installed/on-line, performance characteristics of the optical amplifier can be

determined by measuring the relative gain at signal wavelength as a function of the supplied

pump power. The installed characterization of the optical amplifier performance allows the gain

profile to be tightly controlled in the transmission system.

       Technological Innovation

       9.      The inventions embodied by the Asserted Patent Claims resolve technical

problems related to the development of optical transmission systems having increased capacity

and longer transmission distances. As recited in the specification associated with the Asserted

Patent Claims explain, one of the drawbacks of the prior art in achieving increased capacity and

transmission distance in optical transmission systems is the ability to have in situ

characterization and in situ control within the optical transmission systems.

       10.     The Asserted Patent Claims do not merely recite the performance of some well-

known business practice from the prior art along with the requirement to perform it using generic

technology. Instead, the Asserted Patent Claims recite inventive concepts that are deeply rooted



                                                                                          Page 3 of 7
              Case 6:19-cv-00667 Document 1 Filed 11/18/19 Page 4 of 7



in optical signal technology, and overcome problems specifically arising out of how to provide in

situ characterization and in situ control with the systems.

       11.     In addition, the Asserted Patent Claims recite inventive concepts that improve the

functioning of optical amplifiers.

       12.     Moreover, the Asserted Patent Claims recite inventive concepts that are not

merely routine or conventional use of a generic communication system. Instead, the inventions

embodied by the Asserted Patent Claims provides a new and novel solution to specific problems

related to optical signal transmissions over fiber using optical energy.

       13.     And finally, the inventions embodied by the Asserted Patent Claims do not

preempt all the ways that transmitting optical signals over a fiber-optic system, nor do the

Asserted Patent Claims preempt any other well-known or prior art technology.

       14.     Accordingly, the Asserted Patent Claims recite a combination of elements

sufficient to ensure that the claims, in substance and in practice, amount to significantly more

than a patent-ineligible abstract idea.

       Accused Instrumentalities

       15.     Upon information and belief, Defendant makes, uses, offers to sell, sells, and/or

imports into the United States certain erbium-doped fiber amplifier products (the “Accused

Instrumentalities”). Product information displayed on Defendant’s website concerning the

Accused Instrumentalities is available online, at least as of the time of the filing of the complaint.

Exemplary products that constitute the Accused Instrumentalities and portions of the product

information from Defendant’s website are included herewith as Exhibit A, along with certain

useful reference material.



                                                                                          Page 4 of 7
              Case 6:19-cv-00667 Document 1 Filed 11/18/19 Page 5 of 7



               COUNT I – INFRINGEMENT OF U.S. PATENT NO. 6,587,261

       16.     The allegations set forth in the foregoing paragraphs are incorporated into this

Count I.

       17.     On July 1, 2003, the ’261 patent was duly and legally issued by the United States

Patent and Trademark Office under the title “Optical transmission systems including optical

amplifiers and methods of use therein.” A true and correct copy of the ’261 patent is attached as

Exhibit B.

       18.     Plaintiff is the assignee and owner of the right, title and interest in and to the ’261

patent, including the right to assert all causes of action arising under said patent and the right to

any remedies for infringement of it.

       19.     Upon information and belief, Defendant has and continues to directly infringe one

or more claims of the ’261 patent, including at least claim 1 (a method of amplifying optical

signals), by making and using the Accused Instrumentalities, such making and using including,

upon information and belief, Defendant’s development, testing and troubleshooting of the

Accused Instrumentalities.

       20.     Defendant’s customers directly infringe one or more claims of the ’261 patent,

including at least claim 1, by using the Accused Instrumentalities.

       21.     Defendant’s (and Defendant’s customers’) infringement of claim 1 of the ’261

patent is shown through the patent infringement claim chart attached hereto as Exhibit C, which

provides evidence of, and specific articulations for how, Defendant’s Accused Instrumentalities

meet every element of claim 1 of the ’261 patent.

       22.     To the extent these Accused Instrumentalities remain available on Defendant’s

website several weeks after Defendant’s receipt of this complaint, Defendant shall be liable for
                                                                                           Page 5 of 7
              Case 6:19-cv-00667 Document 1 Filed 11/18/19 Page 6 of 7



willful and/or induced infringement for continuing to at least offer to sell for Defendant’s

customers’ use, the Accused Instrumentalities, with full knowledge of the allegations of

infringement recited herein.

        23.     Defendant has been harmed by the Defendant’s infringing activities with respect

to the ’261 patent.

                                           JURY DEMAND

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Defendant demands a trial

by jury on all issues triable as such.

                                         PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Defendant demands judgment for itself and against Defendant

as follows:

        A.      An adjudication that the Defendant has infringed the Asserted Patent Claims;

        B.      An award of damages to be paid by Defendant adequate to compensate Defendant

for Defendant’s past infringement of the Asserted Patent Claims, and any continuing or future

infringement through the date such judgment is entered, including interest, costs, expenses and

an accounting of all infringing acts including, but not limited to, those acts not presented at trial;

        C.      A declaration that this case is exceptional under 35 U.S.C. § 285, and an award of

Plaintiff’s reasonable attorneys’ fees; and

        D.      An award to Defendant of such further relief at law or in equity as the Court

deems just and proper.




                                                                                           Page 6 of 7
           Case 6:19-cv-00667 Document 1 Filed 11/18/19 Page 7 of 7



                                         DEVLIN LAW FIRM LLC
Dated: November 18, 2019
                                          /s/ Alex Chan
                                         Alex Chan (State Bar No. 24108051)
                                         Timothy Devlin (to be admitted)
                                         James M. Lennon (to be admitted)
                                         Nadiia S. Loizides (to be admitted)
                                         Peter Mazur (to be admitted)
                                         1526 Gilpin Avenue
                                         Wilmington, DE 19806
                                         (302) 449-9010
                                         achan@devlinlawfirm.com
                                         tdevlin@devlinlawfirm.com
                                         jlennon@devlinlawfirm.com
                                         nloizides@devlinlawfirm.com
                                         pmazur@devlinlawfirm.com

                                         Attorneys for Plaintiff
                                         OPTIC153 LLC




                                                                         Page 7 of 7
